Citation Nr: 0216183	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  02-06 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder. 



REPRESENTATION

Appellant represented by:	ABS Legal Services



ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Muskogee, 
Muskogee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for 
a left leg disorder; the veteran was notified of this 
decision, but did not file a timely appeal.  

2.  The additional evidence presented since June 1999 does 
not show that the veteran suffers from a left leg disorder, 
and is not so significant that it must be considered to 
fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  A June 1999 rating decision which denied service 
connection for a left leg disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  The additional evidence presented since June 1999 is not 
new and material, and the claim for service connection for a 
left leg disorder may not be reopened.  38 U.S.C.A.  §§ 5103, 
5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001), 
§ 3.159 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective August 29, 2001.  With the exception of the 
amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the 
second sentence), and 3.159(c)(4)(iii), "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2002)).  As noted, however, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's claim was received prior to 
that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2001).  Here, 
the record contains several communications by the RO 
notifying the veteran of the evidence needed to reopen his 
claim.  In an April 2002 letter, the RO notified the veteran 
of the specific requirements for a claim of service 
connection.  The RO also informed the veteran of the 
requirements of new and material evidence in the April 2002 
statement of the case.  The RO also asked the veteran to 
submit any reports from private physicians who have treated 
him for the claimed condition, and advised him that he was 
ultimately responsible for submitting this evidence.  The RO 
obtained outstanding treatment records from the Oklahoma City 
and Fort Sill Medical Centers (VAMC's).  Since these 
communications meet the standard erected by the VCAA, the 
Board finds that no further development is needed.  

II.  Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  The evidence may 
show affirmatively that such a disease or injury was incurred 
in or aggravated by service, or statutory presumptions may be 
applied to establish service connection.  A veteran who has 
90 days or more of service may be entitled to presumptive 
service connection of a chronic disease, including arthritis, 
that becomes manifest to a degree of 10 percent or more 
within one year from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. § 3.307, 
3.309(a) (2002).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  This does not 
mean that any manifestation of joint pain will permit service 
connection of arthritis first shown as a clear-cut entity at 
some later date.  38 C.F.R. § 3.303(b) (2002).  

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

III.  New and Material Evidence

In this case, a claim for service connection for a left leg 
disorder was denied by the RO in a June 1999 rating decision.  
That decision was based on a finding that the evidence of 
record did not establish that a current left leg disorder 
existed, and the injury to the left leg in service was acute 
and transitory.  The evidence considered at that time 
included the veteran's service medical records, which showed 
that he had sustained a left knee contusion in March 1973.  
However, upon separation examination, the knee was reported 
to be clinically normal.  The RO conceded that the veteran 
had an injury to the left leg in service; however, there were 
no evidence that he had current chronic residual left leg 
disability as a result of that injury.  Therefore, service 
connection for a left leg disorder was denied.  In a letter 
dated June 1999, the veteran was notified of that decision 
and of his appellate rights, but he did not seek appellate 
review within one year of notification.  Therefore, that 
decision is final and is not subject to revisions upon the 
same factual basis.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2002).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991).  In June 2000, a 
full year following notification of the 1999 decision, the 
veteran sought to reopen his claim for service connection for 
a left leg disorder.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence is evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  (Russell) Smith v. West, 12 Vet. App. 
312, 314 (1999).  

In this case, the additional evidence submitted since the 
final June 1999 rating decision includes medical records from 
the aforementioned VAMC's, dated from April 1999 to June 
2001, as well as two VA-ordered examination reports dated in 
August 2000.  The Board finds that most of these reports are 
new, as they were not associated with the claims file at the 
time of the June 1999 rating decision.  However, none of 
these records contains a diagnosis of a left leg disorder.  
Instead, they show a few complaints of left leg pain, and a 
medical assessment that the veteran's musculoskeletal system 
was normal.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).  Accordingly, none of the records submitted since 
June 1999 is probative of the central issue of whether the 
veteran currently suffers from a left leg disorder.  
38 C.F.R. § 3.156 (2001).  

The Board has also considered the veteran's own statements in 
which he claims that he currently suffers from a left leg 
disorder as a result of injury in service.  These statements, 
however, are merely cumulative of statements made by the 
veteran at the time of the June 1999 rating decision.  Since 
cumulative, they cannot be deemed new and material evidence.  
See Smith, 12 Vet. App. at 314 ("once it was determined that 
the evidence was not new, no further analysis was required, 
for it could not be 'new and material' if it was not 
'new.'").  Furthermore, as a layman, his opinion that he has 
a left leg disorder that is related to the injury in service 
is outside the scope of his competence, and may not serve as 
a basis for reopening the claim.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (citing Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) (statements that are not competent are 
insufficient for purposes of reopening a claim)).  

As a whole, the evidence received since the June 1999 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran 
currently suffers from a chronic left leg disorder.  
38 C.F.R. § 3.156 (2001).  Consequently, the Board finds that 
the additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and the claim may not be reopened.  
As the foregoing explains the need for competent evidence 
demonstrating that the veteran currently suffers from a 
chronic left leg disorder as a result of his active military 
service, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim for service connection for a left leg disorder.  Graves 
v. Brown, 8 Vet. App. 522, 524 (1996).  


ORDER

New and material evidence not has not been submitted, the 
claim for service connection for a left leg disorder is not 
reopened, and the appeal is denied. 


		
	SUSAN J. JANEC
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

